UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03657 DWS State Tax-Free Income Series (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:3/31 Date of reporting period:6/30/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2012(Unaudited) DWS Massachusetts Tax-Free Fund Principal Amount ($) Value ($) Municipal Bonds and Notes 88.1% Massachusetts 81.7% Boston, MA, General Obligation: Series A, 4.0%, 4/1/2028 Series A, 4.75%, 4/1/2029 Boston, MA, Industrial Development Financing Authority Revenue, Crosstown Center Project: AMT, 6.5%, 9/1/2035 AMT, 8.0%, 9/1/2035 * Boston, MA, Metropolitan Transit Parking Corp., System Wide Parking Revenue, 5.25%, 7/1/2036 Boston, MA, Water & Sewer Commission: Series A, 4.0%, 11/1/2027 Series A, 5.0%, 11/1/2030 Boston, MA, Water & Sewer Commission Revenue: Series A, 5.0%, 11/1/2025 Series A, 5.0%, 11/1/2030 Braintree, MA, General Obligation, Municipal Purpose Loan: 5.0%, 5/15/2026 (a) 5.0%, 5/15/2027 Chicopee, MA, Electrical Systems, ETM, 7.125%, 1/1/2017 Massachusetts, Airport Revenue, USAir Private Jet, Series A, AMT, 5.75%, 9/1/2016, INS: NATL Massachusetts, Bay Transportation Authority Revenue: Series A, 5.25%, 7/1/2025 Series A, 5.25%, 7/1/2034 Series C, ETM, 6.1%, 3/1/2013 Series B, 6.2%, 3/1/2016 Massachusetts, Bay Transportation Authority, Sales Tax Revenue: Series A-2, 7/1/2027 Series C, ETM, 5.0%, 7/1/2015 Series C, ETM, 5.0%, 7/1/2016 Series B, 5.0%, 7/1/2035 Series A, 5.25%, 7/1/2021 Series C, ETM, 5.5%, 7/1/2017 Massachusetts, Higher Education Revenue, Building Authority, University of Massachusetts, ETM, 6.875%, 5/1/2014 Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Baystate Medical Center: Series F, 5.7%, 7/1/2027 Series F, 5.75%, 7/1/2033 Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Civic Investments, Series A, Prerefunded, 9.0%, 12/15/2015, GTY: Harvard Pilgrim Health Care Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Massachusetts General Hospital, Series F, ETM, 6.25%, 7/1/2012, INS: AMBAC Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Milford-Whitinsville Regional, Series C, 5.75%, 7/15/2013 Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, North Adams Hospital, Series C, 6.625%, 7/1/2018* Massachusetts, Industrial Development Revenue, Development Finance Agency, Series A, 7.1%, 7/1/2032 Massachusetts, Project Revenue, Health & Educational Facilities Authority, Jordan Hospital, Series E, 6.75%, 10/1/2033 Massachusetts, Sales & Special Tax Revenue, Federal Highway Grant, Series A, ETM,12/15/2014 Massachusetts, Special Obligation Consolidated Loan, Series A, 5.5%, 6/1/2016, INS: FGIC, NATL Massachusetts, State College Building Authority, Series A, 5.0%, 5/1/2036 Massachusetts, State College Building Authority Project Revenue: Series A, Prerefunded, 5.0%, 5/1/2031, INS: AMBAC Series A, 5.5%, 5/1/2039 Massachusetts, State College Building Authority Revenue, Series B, 5.0%, 5/1/2043 Massachusetts, State Department of Transportation, Metropolitan Highway Systems Revenue, Series B, 5.0%, 1/1/2032 Massachusetts, State Department of Transportation, Metropolitan Highway Systems Revenue, Contract Assistance, Series B, 5.0%, 1/1/2035 Massachusetts, State Development Finance Agency Revenue, Bentley University, 5.0%, 7/1/2028 Massachusetts, State Development Finance Agency Revenue, Berkshire Health System, Series G, 5.0%, 10/1/2029 Massachusetts, State Development Finance Agency Revenue, Boston College: Series P, 5.0%, 7/1/2022 Series Q-1, 5.0%, 7/1/2029 Series R-1, 5.0%, 7/1/2031 Massachusetts, State Development Finance Agency Revenue, Boston University, Series V-1, 5.0%, 10/1/2029 Massachusetts, State Development Finance Agency Revenue, Carleton-Willard Village, 5.625%, 12/1/2030 Massachusetts, State Development Finance Agency Revenue, College of the Holy Cross, Series B, 5.0%, 9/1/2026 Massachusetts, State Development Finance Agency Revenue, Linden Ponds, Inc. Facility: Series B, 11/15/2056* Series A-2, 5.5%, 11/15/2046 Series A-1, 6.25%, 11/15/2026 Massachusetts, State Development Finance Agency Revenue, Partners Healthcare System, Inc.: Series L, 5.0%, 7/1/2036 Series L, 5.0%, 7/1/2041 Massachusetts, State Development Finance Agency Revenue, Resource Recovery, SEMASS System: Series A, 5.625%, 1/1/2014, INS: NATL Series A, 5.625%, 1/1/2015, INS: NATL Massachusetts, State Development Finance Agency Revenue, Solid Waste Disposal, Dominion Energy Brayton, Series 1, 5.75%, Mandatory Put 5/1/2019 @ 100, 12/1/2042 Massachusetts, State Development Finance Agency Revenue, Wellesley College, Series J, 5.0%, 7/1/2042 Massachusetts, State Development Finance Agency Revenue, Wheelock College, Series C, 5.25%, 10/1/2029 Massachusetts, State Development Finance Agency Revenue, Worcester Polytechnic Institute: 5.0%, 9/1/2040 5.0%, 9/1/2045 Massachusetts, State General Obligation: Series A, 0.772% **, 11/1/2018 Series A, 5.0%, 3/1/2034 Series D, 5.5%, 11/1/2019 Massachusetts, State Health & Educational Facilities Authority Revenue, Berklee College of Music: Series A, 5.0%, 10/1/2023 Series A, 5.0%, 10/1/2037 Massachusetts, State Health & Educational Facilities Authority Revenue, CareGroup Healthcare System: Series E-1, 5.125%, 7/1/2033 Series E-1, 5.125%, 7/1/2038 Series B-2, 5.375%, 2/1/2026, INS: NATL Massachusetts, State Health & Educational Facilities Authority Revenue, Catholic Health East, 6.25%, 11/15/2032 Massachusetts, State Health & Educational Facilities Authority Revenue, Children's Hospital, Series M, 5.25%, 12/1/2039, GTY: The Children's Medical Center Massachusetts, State Health & Educational Facilities Authority Revenue, Dana Farber Cancer Institute, Series K, 5.25%, 12/1/2027 Massachusetts, State Health & Educational Facilities Authority Revenue, Health Education, Stonehill College: 5.375%, 7/1/2023 5.375%, 7/1/2025 Massachusetts, State Health & Educational Facilities Authority Revenue, Isabella Stewart Gardner, Series A, 5.0%, 5/1/2029 Massachusetts, State Health & Educational Facilities Authority Revenue, Lesley University, Series A, 5.25%, 7/1/2039, INS: AGC Massachusetts, State Health & Educational Facilities Authority Revenue, Massachusetts Institute of Technology, Series A, 5.0%, 7/1/2038 Massachusetts, State Health & Educational Facilities Authority Revenue, Northeastern University, Series Y-1, 5.625%, 10/1/2029 Massachusetts, State Health & Educational Facilities Authority Revenue, Partners Healthcare Systems, Series J1, 5.0%, 7/1/2034 Massachusetts, State Health & Educational Facilities Authority Revenue, Sterling & Francine Clark Art Institute, Series B, 5.0%, 7/1/2030 Massachusetts, State Health & Educational Facilities Authority Revenue, Suffolk University, Series A, 5.75%, 7/1/2039 Massachusetts, State Health & Educational Facilities Authority Revenue, Tufts University: 5.375%, 8/15/2038 Series M, 5.5%, 2/15/2027 Series M, 5.5%, 2/15/2028 Massachusetts, State Port Authority Revenue: Series A, 5.0%, 7/1/2034 Series B, 5.0%, 7/1/2034 Series B, 5.0%, 7/1/2040 Massachusetts, State Port Authority Supply Facilities Revenue, Delta Air Lines, Inc. Project: Series A, AMT, 5.5%, 1/1/2014, INS: AMBAC Series A, AMT, 5.5%, 1/1/2017, INS: AMBAC Series A, AMT, 5.5%, 1/1/2018, INS: AMBAC Massachusetts, State School Building Authority, Dedicated Sales Tax Revenue: Series A, Prerefunded, 5.0%, 8/15/2021, INS: AGMC Series A, 5.0%, 8/15/2024, INS: AMBAC Series A, 5.0%, 8/15/2037, INS: AMBAC Massachusetts, State School Building Authority, Sales Tax Revenue, Series B, 5.25%, 10/15/2035 Massachusetts, State Transportation Fund Revenue, Accelerated Bridge Program, Series A, 5.0%, 6/1/2024 Massachusetts, State Water Pollution Abatement Trust: Series 13, 5.0%, 8/1/2025 Series 13, 5.0%, 8/1/2026 Series 2, 5.7%, 2/1/2015 Massachusetts, State Water Pollution Abatement Trust, MWRA Program, Series A, 6.0%, 8/1/2019(a) Massachusetts, State Water Pollution Abatement Trust, Pool Program: Series 11, 5.0%, 8/1/2017 Series 11, 5.0%, 8/1/2020 Series 6, 5.625%, 8/1/2015 Massachusetts, State Water Resources Authority: Series B, 5.0%, 8/1/2036 Series A, 5.0%, 8/1/2039 Series B, 5.0%, 8/1/2039 Series C, 5.25%, 12/1/2015 Series C, ETM, 5.25%, 12/1/2015 Series A, 5.25%, 8/1/2026, INS: NATL Series B, 5.25%, 8/1/2031, INS: AGMC Massachusetts, Water & Sewer Revenue, Water Resource Authority: Series C, 5.25%, 12/1/2015, INS: FGIC, NATL Series A, ETM, 6.5%, 7/15/2019 North Reading, MA, Municipal Purpose Loan, 5.0%, 5/15/2035 Plymouth, MA, General Obligation, Municipal Purpose Loan: 5.0%, 5/1/2029 5.0%, 5/1/2030 Springfield, MA, Water & Sewer Commission Revenue, Series B, 5.0%, 11/15/2030, INS: AGC University of Massachusetts, Building Authority Project Revenue, Series 2009-1, 5.0%, 5/1/2034 University of Massachusetts, Building Authority Revenue, Series 2, 5.0%, 11/1/2020, INS: AMBAC Guam 1.6% Guam, Government Limited Obligation Revenue, Section 30: Series A, 5.625%, 12/1/2029 Series A, 5.75%, 12/1/2034 Puerto Rico 4.6% Commonwealth of Puerto Rico, General Obligation, Public Improvement, 5.5%, 7/1/2015, INS: AGMC Puerto Rico, Commonwealth Highway & Transportation Authority, Highway Revenue, Series Y, 6.25%, 7/1/2014 Puerto Rico, Electric Power Authority Revenue: Series XX, 5.25%, 7/1/2040 Series WW, 5.375%, 7/1/2024 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 5.375%, 8/1/2039 Series A, 6.0%, 8/1/2042 Series A, 6.5%, 8/1/2044 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation, Series A, Step-up Coupon, 0% to 8/1/2019, 6.25% to 8/1/2033 Virgin Islands 0.2% Virgin Islands, Public Finance Authority Revenue, Series B, 5.0%, 10/1/2025 Total Municipal Bonds and Notes (Cost $411,838,229) Municipal Inverse Floating Rate Notes (b) 23.0% Massachusetts Massachusetts, Bay Transportation Authority, Sales Tax Revenue, Series A, 5.25%, 7/1/2028 (c) Trust: Massachusetts, Bay Transportation Authority, Sales Tax Revenue, Series 2008-1111, 144A, 9.64%, 7/1/2028, Leverage Factor at purchase date: 2 to 1 Massachusetts, State Development Finance Agency Revenue, Harvard University, Series B-2, 5.25%, 2/1/2034 (c) Trust: Massachusetts, State Development Finance Agency Revenue, Harvard University, Series 4691, 144A, 9.9%, 2/1/2034, Leverage Factor at purchase date: 2 to 1 Massachusetts, State General Obligation, Series C, 5.0%, 8/1/2027, INS: AGMC (c) Massachusetts, State General Obligation, Series C, 5.25%, 8/1/2023, INS: AGMC (c) Trust: Massachusetts, State General Obligation, Series 2755-1, 144A, 14.798%, 8/1/2023, Leverage Factor at purchase date: 3 to 1 Massachusetts, State General Obligation, Series C, 5.0%, 8/1/2026, INS: AGMC (c) Trust: Massachusetts, State General Obligation, Series 2648, 144A, 17.78%, 8/1/2026, Leverage Factor at purchase date: 4 to 1 Massachusetts, State Health & Educational Facilities Authority Revenue, Harvard University, Series B, 5.0%, 10/1/2038 (c) Trust: Massachusetts, State Health & Educational Facilities Authority Revenue, Series 3104, 144A, 13.504%, 10/1/2038, Leverage Factor at purchase date: 3 to 1 Massachusetts, State Water Pollution Abatement Trust, 5.25%, 8/1/2031 (c) Trust: Massachusetts, State Water Pollution Abatement Trust, Series 2840, 144A, 13.278%, 8/1/2031, Leverage Factor at purchase date: 3 to 1 Massachusetts, State Water Resources Authority, Series A, 5.0%, 8/1/2035 (c) Trust: Massachusetts, State Water Resources Authority, Series 3690, 144A, 9.27%, 8/1/2035, Leverage Factor at purchase date: 2 to 1 Massachusetts, State Water Resource Authority, Series J, 5.5%, 8/1/2021, INS: AGMC (c) Trust: Massachusetts, State Water Resources Authority, Series 2499, 144A, 19.24%, 8/1/2021, Leverage Factor at purchase date: 4 to 1 Total Municipal Inverse Floating Rate Notes (Cost $101,935,486) % of Net Assets Value ($) Total Investment Portfolio (Cost $513,773,715) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. The following table represents bonds that are in default: Security Coupon Maturity Date Principal Amount ($) Acquisition Cost ($) Value ($) Boston, MA, Industrial Development Financing Authority Revenue, Crosstown Center Project, AMT * % 9/1/2035 Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, North Adams Hospital, Series C * % 7/1/2018 * Non-income producing security. ** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of June 30, 2012. † The cost for federal income tax purposes was $514,241,433.At June 30, 2012, net unrealized appreciation for all securities based on tax cost was $51,841,275.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $55,024,705 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,183,430. (a) At June 30, 2012, this security has been pledged, in whole or in part, as collateral for open interest rate swap contracts. (b) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (c) Security forms part of the below tender option bond trust.Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. At June 30, 2012, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 8/2/2012 8/2/2031 Fixed — 4.065% Floating — LIBOR — 5/10/2013 5/10/2033 Fixed — 2.822% Floating — LIBOR — 10/25/2012 10/25/2033 Fixed — 3.014% Floating — LIBOR — 3/13/2013 3/13/2034 Fixed — 2.939% Floating — LIBOR — Total unrealized depreciation Counterparties: 1 Barclays Bank PLC 2 Merrill Lynch & Co., Inc. 3 Citigroup, Inc. LIBOR: London Interbank Offered Rate Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Investments(d) $
